DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim does not indicate that the computer-readable storage medium is non-transitory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article “A hybrid ARIMA and support vector machines model in stock price forecasting” (hereinafter, Pai).
Regarding claims 1, 8 and 15, Pai discloses an apparatus and computer-implemented method comprising: 
a processing circuit; and logic stored in computer memory and executed on the processing circuit, the logic operative to cause the processing circuit to: 
process historical data into a first sequence and a second sequence, the historical data comprising a time series dataset (page 499, section 3: the daily closing prices of the stocks are collected, fifty data for each company are used as a training data set, daily stock closing prices in January are used as a validation data set); 
build a forecasting model having parameters (page 499, section 2.3:  this study presents a hybrid model of ARIMA and SVMs to solve the stock price forecasting problem; the hybrid model Z , can be represented as follows: Z = Y + N;, where Y , is the linear part and N ; is the nonlinear part of the hybrid model, both Y , and N ; are estimated from the data set) by using the first sequence and a non-linear deep learning model to configure a portion of the parameters to model an internal pattern with respect to the time series dataset and using the second sequence and a kernel function to configure another portion of the parameters to model an external factor with respect to the time series dataset (page 499, section 2.2:  the ARIMA model is a linear model in time series forecasting; the SVMs are employed to estimate the nonlinear behavior of the forecasting data set because Gaussian kernels tend to give good performance under general smoothness assumptions; Page 500, section 3:  ARIMA serves as a preprocessor to filter the linear pattern of data sets; then, the error terms from ARIMA are fed into the SVMs; for the SVMs models, three parameters are adjusted based on the validation sets and the error terms); and 
generate forecast data from the forecasting model, the forecast data comprising a predicted value corresponding to a time slot occurring after the time series dataset (page 500, section 3:  in this study, only one-step-ahead forecasting is considered, and z is the forecasting stock price at period t).
Regarding claims 2 and 9, Pai discloses logic operative to cause the processing circuit to compare the predicted value with an actual value at the time slot and adjust the parameters based upon comparing the predicted value with the actual value (page 499, section 2.2).
Regarding claims 3, 10 and 17, Pai discloses logic operative to cause the processing circuit to partition the first sequence into a first sub-sequence and a second sub-sequence (page 499, section 2.2).
Regarding claims 4, 11 and 18, Pai discloses logic operative to cause the processing circuit to train the non-linear deep learning model using the first sub-sequence to predict the second sub-sequence (page 499, section 2.3).
Regarding claims 5, 12 and 19, Pai discloses logic operative to cause the processing circuit to train the non-linear deep learning model using the first sub-sequence, use the non-linear deep learning model to generate a predicted sub-sequence, compare the predicted sub-sequence with the second sub-sequence to produce a comparison result, and adjust the non-linear deep learning model based upon the comparison result (page 500, section 3).
Regarding claims 6, 13 and 20, Pai discloses determining the other portion of the parameters by using the kernel function to map the second sequence to a feature set and converting the feature set into the other portion of the parameters (page 500, section 3).
Regarding claims 7 and 14, Pai discloses the forecast data comprising another time series dataset starting at the timeslot (page 500, section 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646